Citation Nr: 0202977	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  96-37 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1994 to 
September 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Board remanded the veteran's claim in October 2000 in 
order that a VA orthopedic examination of the back could be 
obtained.  The veteran was scheduled for the VA orthopedic 
examination in October 2001.  The veteran failed to report to 
the examination and provided no explanation as to why he did 
not go to the examination.  In addition, he did not request 
that the examination be rescheduled.  The RO also sent a 
letter to the veteran in November 2000 requesting that he 
furnish medical records from his chiropractor.  He failed to 
respond.  VA's duty to assist veterans in the development of 
their claims is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  A veteran cannot remain passive 
when he has information vital to his claim.  Id.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (b) (2001).  The Board finds that VA complied with its 
duty to assist the veteran, and that the veteran prevented 
the full development of his claim by failing to report for 
the VA examination scheduled in October 2001.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  The veteran had a back disability which preexisted 
service, and the veteran did not develop a new back 
disability, or sustain any permanent increase in severity of 
his pre-existing back disability, during active service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The law provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his/her claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C. 5107.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), the October 
2000 Board decision, the supplemental statement of the case 
(SSOC), and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable laws and 
regulations in the SOC.  The VA has no outstanding duty to 
inform.

The Board attempted to obtain additional relevant evidence by 
remanding the veteran's claim to the RO in October 2000.  
However, as noted above, the RO was unable to obtain any 
additional evidence when the veteran failed to respond to 
letters and failed to report for a VA examination report.  
The Board concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On examination for enlistment in January 1994 it was noted 
that the veteran had asymptomatic scoliosis and that prior to 
service he had seen a chiropractor regularly (every three 
months).  X-rays were taken of the veteran's back and it was 
indicated that there was a 14-degree dorsal scoliosis convex 
to the left, and a 5-degree lumbar scoliosis convex to the 
left.  

A February 14, 1995, service medical record indicates that 
the veteran complained of a three week history of back pain.  
The veteran gave a history of scoliosis, and a 14 year 
history of going to a chiropractor.  His last visit to the 
chiropractor had been three months previously, after 
graduating from boot camp.  The assessment was back pain T3-
T7.  A February 16, 1995, service medical record indicates 
that the veteran came into the clinic for the second time 
complaining of low back pain.  The veteran reported that the 
back medications were not helping.  The examiner found the 
veteran to have thoracic scoliosis.  The veteran had rigidity 
and spasms at L1-L4.  The assessment was scoliosis and 
recurrent low back pain.  The next day the veteran reported 
that he was feeling much better.  The assessment was 
scoliosis with resolving low back pain.  The veteran was 
again examined on February 22, 1995.  The veteran reported 
that Flexeril only relieved pain to a minimal point.  The 
veteran stated that the scoliosis was painful throughout the 
whole day.  The assessment was scoliosis and thoracic pain.  
The veteran was assigned to light duty status for seven days.  
A February 1995 physical therapy note indicates that the 
physical therapist was unable to identify scoliosis.  The 
physical therapist did see a rather prominent thoracic 
kyphosis.  On March 20, 1995, the veteran complained of a ten 
year history of thoracic back pain.  The assessment was 
thoracic levoscoliosis and low back pain.  On March 30, 1995, 
the veteran reported chronic back pain for six months, with 
no resolution with prescribed treatment.  Examination did not 
reveal visible scoliosis, and scoliosis was not shown by 
palpation.  There was tenderness of thoracic seven through 
ten.  The assessment was rule out unresolved mechanical back 
pain.  In April 1995, the veteran stated that he still had 
constant pain in the lumbosacral spine area, without 
radiation.  The assessment was mechanical lower back pain, 
secondary to scoliosis.  

The report of a May 1995 service medical board reflects a 
diagnosis of mechanical low back pain.  A July 1995 report of 
physical evaluation board reflects a diagnosis of mechanical 
low back, pain secondary to scoliosis that existed prior to 
service entry.  The physical evaluation board indicated that 
the veteran's back disability had not been aggravated by 
service.

A February 1995 letter from R. S. M., D.C., a private 
chiropractor, reflects that he had seen the veteran for 
treatment since 1986.  The veteran's major complaint at that 
time was a 9-degree scoliosis.  The veteran was treated 
regularly for a hyperkyphotic thoracic spine.  The 
chiropractor had not taken X-rays of the veteran but had 
reviewed films that were taken in 1985, and brought to him.  
An October 1995 letter from the private chiropractor reflects 
that he had examined the veteran in September 1995, shortly 
after his discharge from service.  The veteran reported that 
during service he had injured his back while carrying a heavy 
object, with other men, and one of the men dropped the 
object.  The chiropractor concluded that the veteran's 
musculoskeletal system was taxed to failure.  X- rays of the 
veteran's thoracic spine revealed a marked hyperkyphosis from 
T1 through T9.  The chiropractor stated that the 
hyperkyphosis had worsened since he saw the veteran in 1994.  
He also noted that the X-rays also demonstrated mild 
exostosis at D3, and mild end-plate irregularity at his 7th 
and 8th vertebrae.  The chiropractor concluded that both 
problems could be caused from excessive strain.

On VA examination in November 1995, the examiner found no 
scoliosis or spasm of the lumbar spine.  There was no 
tenderness of the sacroiliac joints.  The diagnosis was 
chronic low back pain, secondary to previous injury, 
resulting in chronic mechanical low back pain, aggravated 
with bending or lifting over 50 pounds.  The report of a 
November 1995 VA X-ray of the lumbosacral spine reflects an 
impression that the lumbosacral spine was within normal 
limits.

In June 1996, the veteran's chiropractor again wrote to VA.  
He stated that he based his professional opinion on seventeen 
years of practice and eleven years of familiarity with the 
veteran.  It was his opinion that because of decreased range 
of motion at the time of the September 1995 examination, and 
guarded posture, the veteran had in fact been injured from an 
exacerbation of a pre-existing orthopedic problem.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.306(a).  For wartime service 
or peacetime service after December 31, 1946, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

The service medical records indicate that the veteran's 
scoliosis was noted at entrance to service and it is 
acknowledged that his scoliosis pre-existed service.  
Therefore, the questions are whether there was aggravation of 
his pre-existing back disability during service, or whether 
the veteran incurred a new back disability as a result of 
service.  The October 1995 letter from the private 
chiropractor identifies abnormalities, other than pain, that 
are indicated to represent disability of the veteran's back.  
Therefore, there is competent evidence of current disability.  
Further, the October 1995 letter indicates that these 
problems "could be caused from excessive strain" and recounts 
an incident during the veteran's service where he experienced 
strain of his back.  While this letter does not specifically 
relate the strain that resulted in the identified 
abnormalities to the strain in service, the letter may be 
read to indicate such a relationship.  However, the Board 
notes that none of the veteran's service medical records 
substantiate the veteran's claim that he injured his back 
while carrying a heavy object.  These records merely show 
flare ups of the veteran's pre-existing back disability.  
When examined for a medical evaluation board, it was noted 
that the veteran's back disability had pre-existed service 
and was not aggravated by service.  Furthermore, the November 
1995 VA examination report did not reveal any disability of 
the low back.  There was no scoliosis or spasm, and X-rays of 
the lumbar spine were noted to be normal.  While the veteran 
has complained of pain and the November 1995 VA examination 
report contained a diagnosis of chronic low back pain, pain 
alone is not a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Since the contemporary service medical records 
indicate that the veteran had a pre-existing back problem, 
which was not aggravated by service, and since the veteran 
was not shown to have a particular back disability on VA 
examination in November 1995, the Board is of the opinion 
that the preponderance of the evidence is against aggravation 
of the veteran's pre-existing back disorder or incurrence of 
a new back disability during service. 

Since the Board finds that the evidence does not indicate 
that there was an increase in severity of the veteran's pre-
existing back disability during active service, clear and 
unmistakable evidence is not required to rebut the 
presumption of aggravation.  Service connection for a back 
disability is not warranted.



ORDER

Entitlement to service connection for a back disability is 
denied.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

